


 PROMISSORYNOTE

 
Borrower:
Lender:
     
Natural Gas Systems, Inc.
Prospect Energy Corporation
Two Memorial City Plaza
10 East 40th Street
 
820 Gessner, Suite 1340
Suite 4400
 
Houston, Texas 77024
New York, New York 10016

 
 
Principal Amount:
Maturity Date of Note:                        Date of Note:
U.S. $4,800,000.00
February 2, 2010
February 2, 2005



PROMISE TO PAY. NATURAL GAS SYSTEMS, INC., a Nevada corporation (“Borrower”)
promises to pay to the order of PROSPECT ENERGY CORPORATION, a Maryland
corporation (“Lender”) in lawful money of the United States of America the sum
of four million eight hundred thousand and 00/100 dollars (U.S. $4,800,000.00),
or such other or lesser amounts as may be reflected from time to time on the
books and records of Lender as evidencing the aggregate unpaid principal balance
of loan advances made to Borrower on the basis as provided below, together with
simple interest assessed on the variable rate basis provided below, with
interest being assessed on the unpaid principal balance of this Note as
outstanding from time to time, commencing on the date hereof and continuing
until this Note is paid in full. Interest on Advances under this Note shall be
calculated on the basis of a 365 (or in a leap year 366) day year and the actual
number of days elapsed.


LOAN AGREEMENT. This Note is made and executed pursuant to a loan agreement
between Borrower and Lender dated the date hereof (as amended, renewed or
restated from time to time, the “Loan Agreement”), and is entitled to the
benefits thereof Unless otherwise defined herein, each capitalized term used
herein shall have the same meaning set forth in the Loan Agreement. Reference is
made to the Loan Agreement for provisions for the acceleration of the maturity
hereof on the occurrence of certain events specified therein, for mandatory
prepayments required of the Borrower in certain circumstances, and for all other
pertinent provisions.


LINE OF CREDIT. This Note is a non-revolving “master note” evidencing advances
that may be made from time to time to Borrower under the Loan Agreement as
provided in the Loan Agreement. Advances under this Note may be requested only
in writing by Borrower or by an authorized person. All communications,
instructions or directions by telephone or otherwise to Lender are to be
directed to Lender’s office as provided in the Loan Agreement. The following
persons are authorized to request advances under the Line of Credit until Lender
receives from Borrower at Lender’s address shown above written notice of
revocation of their authority: Robert S. Herlin or Sterling McDonald. Borrower
agrees to be liable for all sums either (a) advanced in accordance with the
instructions of an authorized person or (b) credited pursuant to

 



       

--------------------------------------------------------------------------------

 




the Loan Agreement to any of Borrower’s deposit accounts. The unpaid principal
balance owing on this Note at any time may be evidenced by endorsements on this
Note or by Lender’s internal records, including daily computer print-outs.
Lender will have no obligation to advance funds under this Note if: (a) Borrower
or any guarantor is in default under the terms of this Note or any agreement
that Borrower has with Lender, including the Loan Agreement and any other
agreement made in connection with the signing of this Note; (b) Borrower or any
guarantor ceases doing business or is insolvent; (c) any guarantor seeks, claims
or otherwise attempts to limit, modify or revoke such guarantor’s guarantee of
this Note or any other loan with Lender; or (d) Borrower has applied funds
provided pursuant to this Note for purposes other than those authorized by
Lender pursuant to the Loan Agreement.


PAYMENT. Borrower will pay interest on Advances at the Base Rate monthly in
arrears on the last day of each successive calendar month. Borrower will pay the
balance of all outstanding principal on this Note, together with all accrued but
unpaid interest, at the Maturity Date. Borrower will pay Lender at Lender’s
address shown above or at such other place as Lender may designate in writing.
All payments and prepayments made by Borrower hereunder shall be made to Lender,
in immediately available funds, before 11:00 a.m. (Eastern Time) on the day that
such payment is required, or otherwise is, to be made. Any payment received and
accepted by Lender after such time shall be considered for all purposes
(including the calculation of interest to the extent permitted by law) as having
been made on the next following Business Day. Whenever any payment to be made
hereunder falls on a day other than a Business Day, then unless otherwise
provided in the Loan Agreement such payment shall be made on the next succeeding
Business Day (without penalty or default), and such extension of time shall in
each case be included in the calculation of interest. Unless otherwise agreed or
required by applicable law, payments will be applied first to accrued unpaid
interest, then to principal, and any remaining amount to any unpaid collection
costs and late charges.


VARIABLE INTEREST RATE. This Note bears interest on and after the date hereof to
and including the Maturity Date at the variable rate per annum equal to the Base
Rate in accordance with the Loan Agreement. The interest rate on this Note is
subject to change from time to time based on changes in the Treasury Rate, as
provided in the Loan Agreement. If the index rate used in determining the
Treasury Rate becomes unavailable during the term of this Note, Lender may
designate a substitute index after notice to Borrower. Borrower understands that
Lender may make loans based on other rates as well. Under no circumstances will
the interest rate on this Note be more than the maximum rate allowed by
applicable law. The unpaid principal balance of this Note shall bear interest
from and after an Event of Default or the Maturity Date until paid at the
Default Rate from time to time in effect.


PREPAYMENT. Borrower may prepay this Note in full or in part at any time by
paying the then unpaid principal balance of this Note, plus accrued simple
interest and any unpaid late charges through date of prepayment, subject to
restrictions regarding permitted timing and advance notice set forth in the Loan
Agreement, and subject to payment of the Prepayment Premium under the
circumstances set forth in the Loan Agreement. Borrower may be required to
prepay








    2   

--------------------------------------------------------------------------------

 


this Note from time to time in accordance with the Loan Agreement. If Borrower
prepays this Note in full, or if Lender accelerates payment, Borrower
understands that, unless otherwise required by law, any prepaid fees or charges
will not be subject to rebate and will be earned by Lender at the time this Note
is signed. Unless otherwise agreed to in writing by Lender, any partial
prepayments of this Note will be applied in inverse order of maturity and will
not relieve Borrower of Borrower’s obligation to make scheduled payments under
this Note.


LATE CHARGE. If Borrower fails to pay any payment under this Note in full within
ten (10) days of when due, Borrower agrees to pay Lender a late payment fee in
an amount equal to 10.000% of the delinquent amount due. Late charges will not
be assessed following declaration of default and acceleration of maturity of
this Note.


DEFAULT. If any Event of Default occurs, Lender shall have all the rights and
remedies (including acceleration of the Maturity Date of this Note) available to
it pursuant to the Loan Agreement or applicable law. Upon the occurrence of an
Event of Default, Lender shall have the right, at its sole option, to declare
formally this Note to be in default and to accelerate the maturity and insist
upon immediate payment in full of the unpaid principal balance then outstanding
under this Note, plus accrued interest and Prepayment Premium, together with
reasonable attorneys’ fees, costs, expenses and other fees and charges as
provided herein, and Lender shall have the rights and remedies set forth in the
Loan Agreement. Lender shall have the further right, again at its sole option,
to declare formal default and to accelerate the maturity and to insist upon
immediate payment in full of each and every other loan, extension of credit,
debt, liability and/or obligation of every nature and kind that Borrower may
then owe to Lender, whether direct or indirect or by way of assignment, and
whether absolute or contingent, liquidated or unliquidated, voluntary or
involuntary, determined or undetermined, secured or unsecured, whether Borrower
is obligated alone or with others on a “solidary” or “joint and several” basis,
as a principal obligor or otherwise, all without further notice or demand,
unless Lender shall otherwise elect.


DEFAULT RATE. If Borrower defaults under this Note, Lender shall have the right
to prospectively increase the simple interest rate under this Note to be equal
to the Default Rate per annum until this Note is paid in full.
 
ATTORNEYS’ FEES. If Lender refers this Note to an attorney for collection, or
files suit against Borrower to collect this Note, or if Borrower files for
bankruptcy or other relief from creditors, Borrower agrees to pay Lender’s
reasonable attorneys’ fees.
 
COLLATERAL. This Note is secured by the Collateral and collateral documents as
provided in the Loan Agreement.
 
GOVERNING LAW. BORROWER AGREES THAT THIS NOTE AND THE LOAN EVIDENCED HEREBY
SHALL BE GOVERNED UNDER THE LAWS OF THE STATE OF LOUISIANA. SPECIFICALLY, THIS
BUSINESS OR COMMERCIAL NOTE IS SUBJECT TO LA. R.S. 9:3509 ET SEQ.
 

 



    3   

--------------------------------------------------------------------------------

 


WAIVERS. Borrower and each guarantor of this Note hereby waive presentment for
payment, protest, notice of protest and notice of nonpayment, and all pleas of
division and discussion, and severally agree that their obligations and
liabilities to Lender hereunder shall be on a “solidary” or “joint and several”
basis. Borrower and each guarantor further severally agree that discharge or
release of any party who is or may be liable to Lender for the indebtedness
represented hereby, or the release of any collateral directly or indirectly
securing repayment hereof, shall not have the effect of releasing any other
party or parties, who shall remain liable to Lender, or of releasing any other
collateral that is not expressly released by Lender. Borrower and each guarantor
additionally agree that Lender’s acceptance of payment other than in accordance
with the terms of this Note, or Lender’s subsequent agreement to extend or
modify such repayment terms, or Lender’s failure or delay in exercising any
rights or remedies granted to Lender, shall likewise not have the effect of
releasing Borrower or any other party or parties from their respective
obligations to Lender, or of releasing any collateral that directly or
indirectly secures repayment hereof In addition, any failure or delay on the
part of Lender to exercise any of the rights and remedies granted to Lender
shall not have the effect of waiving any of Lender’s rights and remedies. Any
partial exercise of any rights and/or remedies granted to Lender shall
furthermore not be construed as a waiver of any other rights and remedies; it
being Borrower’s intent and agreement that Lender’s rights and remedies shall be
cumulative in nature. Borrower and each guarantor further agrees that, should
any event of default occur or exist under this Note, any waiver or forbearance
on the part of Lender to pursue the rights and remedies available to Lender,
shall be binding upon Lender only to the extent that Lender specifically agrees
to any such waiver or forbearance in writing. A waiver or forbearance on the
part of Lender as to one event of default shall not be construed as a waiver or
forbearance as to any other default. Borrower and each guarantor of this Note
further agrees that any late charges provided for under this Note will not be
charges for deferral of time for payment and will not and are not intended to
compensate Lender for a grace or cure period, and no such deferral, grace or
cure period has been or will be granted to Borrower in return for the imposition
of any late charge. Borrower recognizes that Borrower’s failure to make timely
payment of amounts due under this Note will result in damages to Lender,
including but not limited to Lender’s loss of the use of amounts due, and
Borrower agrees that any late charges imposed by Lender hereunder will represent
reasonable compensation to Lender for such damages. Failure to pay in full any
installment or payment timely when due under this Note, whether or not a late
charge is assessed, will remain and shall constitute an event of default
hereunder.


SUCCESSORS AND ASSIGNS LIABLE. Borrower’s and each guarantor’s obligations and
agreements under this Note shall be binding upon Borrower’s and each guarantor’s
respective successors, heirs, legatees, devisees, administrators, executors and
assigns. The rights and remedies granted to Lender under this Note shall inure
to the benefit of Lender’s successors and assigns, as well as to any subsequent
holder or holders of this Note.


CAPTION HEADINGS. Caption headings of the sections of this Note are for
convenience purposes only and are not to be used to interpret or to define their
provisions. In this Note,








    4   

--------------------------------------------------------------------------------

 


whenever the context so requires, the singular includes the plural and the
plural also includes the singular.


SEVERABILITY. If any provision of this Note is held to be invalid, illegal or
unenforceable by any court, that provision shall be deleted from this Note and
the balance of this Note shall be interpreted as if the deleted provision never
existed.


PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE AND ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THE NOTE.
 
 
BORROWER:          NATURAL GAS SYSTEMS, INC.
 
By:                                                    
Name:
Title:



 
 
 
 
 

 



     5  

--------------------------------------------------------------------------------

 


STATE OF LOUISIANA    )
              )
              )SS:
              )
PARISH OF ORLEANS     )


BEFORE ME, the undersigned Notary Public duly commissioned qualified and sworn
within and for the State and Parish written above, personally came and appeared
__________________,to me personally known, and who being by me duly sworn, did
say that he is the authorized _______________ of Natural Gas Systems, Inc.,
whose name is subscribed to the foregoing Promissory Note and that he executed
the foregoing Promissory Note by authority of said corporation’s Board of
Directors on behalf of said corporation as its free act and deed.


THUS DONE AND SIGNED before me and the two undersigned witnesses in the Parish
and State aforesaid, on this 2nd day of February, 2005. Witness my hand and
official seal.


 
WITNESSES:


________________________          __________________________
Name:                        Name:


________________________
Name:




________________________
NOTARY PUBLIC
 
Seal
 
My Commission expires:_________
 
 



    6   

 


